The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
EXAMINER’S AMENDMENT

             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for the amendment was granted by Ms. Barr on March 3, 2021.
***     The application has been amended as follows: 

**	Amend claim 1, line 6, by replacing the recitation “from the second end” with the following recitation --from an edge end surface of second end--.

**	Amend claim 16, line 7, by replacing the recitation “from the second end” with the following recitation --from an edge end surface of second end--.



Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


Kribs (U.S. Pub. No. 20140283946 from applicant's IDS dated March 19, 2019) is the best known are and shows (figures 4, 5B) has an injection portion 150 (figure 4) that protrudes from the second end 134 (figure 3).  However the injection portion of Kribs at best extends from the first end and does not show the injection portion extending from an edge end surface of the second end. 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
For the purpose of potential continuations in the future, claims 4 and 18 have allowable subject matter claiming the flow channel extends along a line that is displaced in parallel with respect to a centerline of the refill adapter cap. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Interview Summary
Discussed that Kribs (U.S. Pub. No. 20140283946 from applicant's IDS dated March 19, 2019) shows (figures 4, 5B) has an injection portion 150 (figure 4) that protrudes from the second end 134 (figure 3).  However the injection portion of Kribs at best extends from the first end and does not show the injection portion extending from an edge end surface of the second end. Ms. Barr authorized the examiner to complete an examiner’s amendment to claims 1 and 16 in order to get the application into condition for allowance. 

Conclusion
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Scott et al. shows structure for refilling a reservoir, Vallar shows refilling structure and Levitz et al. shows a reservoir refilling system.  

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 8:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see USPTO web site at pair-direct dot “.” uspto dot “.” gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James Harvey/
James Harvey
Primary Examiner 
March 4, 2021